Proceeding to determine the liability of the defendant under C. S., 8035, "for costs and attorney's fees" where unidentified and undiscoverable lands are sold for taxes.
From a judgment for the plaintiff, rendered on an agreed statement of facts, the defendant appeals.
It is not clear from the record whether this is a controversy without action, submitted on an agreed statement of facts, or an adversary proceeding in which the facts were agreed upon. If the former, it must be dismissed for failure to accompany the agreed statement of facts with necessary affidavit. Grandy v. Gulley, 120 N.C. 176, 26 S.E. 779. If the latter, the pleadings are not before us and the appeal must be dismissed for failure to send up necessary parts of the record proper.Waters v. Waters, 199 N.C. 667; Pruitt v. Wood, 199 N.C. 788.
Dismissed.